SPAETH, Judge,
dissenting and concurring:
With respect to Pettiford’s appeal: I dissent. It is true, as the majority says, that “Pettiford could have attempted *512to prove that he was acting under some type of ‘mistake of fact’ ”. (At 510, emphasis added.) This observation, however, does not respond to the argument that for Pettiford’s counsel to have máde this attempt would have been, or at least might very well have been, inconsistent with his defense of Hooven. To argue that Pettiford was “mistaken” would have been to argue that Hooven had acted improperly, /. e., that Pettiford thought Hooven was acting properly, but he was wrong. Therefore, I should reverse and order a new trial for Pettiford.
With respect to Hooven’s appeal: I concur in the result reached by the majority. Hooven had one good argument— that it was error to exclude proof of the police officer’s reputation for violence, because it was relevant to the issue of who started the fight — but counsel never made that argument for admissibility below, so we cannot examine it here.
HOFFMAN, J., joins in this opinion.